Citation Nr: 0835537	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-26 260	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in January 
2007 and August 2007, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The medical evidence shows that the veteran's current 
psychiatric disorder, diagnosed as adjustment disorder with 
depressed mood, is aggravated by service-connected hearing 
loss and tinnitus.


CONCLUSION OF LAW

An adjustment disorder with depressed mood is aggravated by 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).   In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Initially, the Board finds that the evidence of record does 
not support the claim of service connection for a psychiatric 
disorder on a direct basis.  The veteran's service medical 
records are negative for any complaints of or treatment for a 
psychiatric disorder.  There is no evidence that the 
veteran's current psychiatric disorder, diagnosed as 
adjustment disorder with depressed mood, was incurred in or 
aggravated by his military service.  Moreover, the first post 
service evidence of a psychiatric disorder is dated in 2006, 
twenty-five years after the veteran's discharge from the 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

However, the totality of the evidence of record supports the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, secondary to service-connected 
disabilities.  

Service connection is currently in effect for the following 
disabilities: prostate cancer, rated as 20 percent disabling; 
diabetes mellitus, type II, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss and erectile dysfunction associated with 
prostate cancer, both rated as noncompensably disabling.  In 
medical opinion letters dated in June 2006 and September 
2006, the veteran's private psychologist diagnosed adjustment 
disorder with depressed mood.  The private psychologist 
further opined that this condition was "concretely linked to 
the already diagnosed bilateral hearing loss and severe 
tinnitus that were already determined to be service 
connected."  Given the lack of any evidence to the contrary, 
service connection for adjustment disorder with depressed 
mood as secondary to the veteran's service-connected hearing 
loss and tinnitus is warranted.  In reaching this conclusion, 
the Board may only consider independent medical evidence of 
record to support its findings and cannot render its own 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  


ORDER

Service connection for adjustment disorder with depressed 
mood, secondary to service-connected hearing loss and 
tinnitus, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


